Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on August 4, 2022.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-6, 9-14, and 16-21 are currently pending and have been examined.  Claims 1-6, 9-14, and 17-21 have been amended.  Claim 8 has been canceled.  
The previous rejection of claims 1-6, 8-14, and 16-21 under 35 USC 112(a) has been withdrawn.
The previous rejection of claims 1-6, 8-14, and 16-21 under 35 USC 112(b) has been withdrawn.

Response to Arguments
Applicants’ amendments necessitated any new grounds of rejection.
The previous rejection of claims 1-6, 8-14, and 16-21 under 35 USC 112(a) has been withdrawn in view of Applicants’ amendments.
The previous rejection of claims 1-6, 8-14, and 16-21 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments.
Applicants’ arguments regarding the rejections under 35 USC 101 have been fully considered but they are not persuasive.  Applicants argue at page 18 of Applicants’ Reply dated August 4, 2022 (hereinafter “Applicants’ Reply”) that “claim 8 as a whole improves the functioning of a computer or other technology or technological field and thus is not directed to an abstract idea.”  Applicants further argue at page 18 of Applicants’ Reply that the claims are similar to the claims in McRO in which “the claims were not directed to an abstract idea because claims that allowed computer technology to automate tasks that previously could only be performed subjectively by humans provided improvements in computer technology.”  Applicants further argue at page 19 of Applicants’ Reply that the instant claims “provide an unconventional technical solution that enables a computing system to automatically select and order reviews, which are tailored to the customer.”  The Examiner respectfully disagrees.  
Regarding McRO, the Examiner respectfully refers Applicants to MPEP 2106.04(a) which states that the “basis for the McRO court’s decision was that the claims were directed to an improvement in computer animation...The court relied on the specification’s explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated.”  Further, the “McRO court indicated that the incorporation of the particular claimed rules in computer animation ‘improved [the] existing technological process’, rather than merely used the computer [as] a ‘tool to automate conventional activity.”  Further, the "McRO court also noted that the claims at issue describe a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters and thus were not directed to an abstract idea."
In contrast, in FairWarning IP. LLC v. lathe Systems, __ F.3d 120 U.S.P.Q. 2d 1293 (Fed. Cir. 2016), the CAFC distinguished McRO by saying that the claimed rules ‘transformed a traditionally subjective process performed by human artists into a mathematically automated process executed on computers.” The FairWarning court then stated that the claims there were unlike those in McRO in that the claims are directed to rules, applying the rules, storing the result, and then announcing the result and are directed to “the broad concept of monitoring audit log data” and “do not propose a solution or overcome a problem ‘specifically arising in the realm of computer technology...At most, the claims require that these processes be executed on a generic computer."
With this distinction between McRO and FairWarning in mind, the Examiner respectfully asserts that the instant claims do not improve an existing technological process or describe particular rules to solve a problem with an existing technological process.  Instead, the instant claims recite and apply a rule (i.e., receive data of a question about a product and present a review regarding that product) directed to the abstract idea of presenting product reviews to a user, and recite executing the rules on a generic computer.  
Thus, the rejection under 35 USC 101 is maintained.  
Applicants’ arguments regarding the rejections under 35 USC 103 have been fully considered but they are not persuasive.  Applicants argue at page 12 of Applicants’ Reply that Parker discloses the ability of a “user to manually edit or reorder the playing list, for example based on the user’s own judgment.  This is distinct from the Applicant’s claims that enable a computing system to (automatically) select a plurality of video reviews and to determine an order for presentation of the video reviews based on specific criteria.”  Applicants’ further argue at page 14 of Applicants’ Reply that “Although paragraph [0051] of Parker briefly mentions that a database may automatically adjust the position of one or more motivating videos within a sequence (loop), this is described only at a high-level and does not disclose the specific manner of selecting video reviews and determining an order for presentation of the video reviews.”  The Examiner respectfully disagrees.
As cited below, paragraph [0051] of Parker expressly discloses that a database is used to “automatically (e.g., algorithmically) adjust the position of one or more motivating videos within a sequence (loop)…By way of a non-limiting straightforward example, if a video is in the second position within a sequence, and a consumer views the first and second videos but only purchases the product after viewing the second video, the system may be configured to automatically designate the second video into the first position in the sequence.”  Thus, the system automatically selects a plurality of selected video reviews associated with the first merchant offering to include in the set of video reviews and automatically determines an order for presentation of video reviews that prioritizes the particular video review.  Thus, Parker discloses these limitations.
Applicants further argue at page 14 of Applicants’ Reply that Ghoshal does not disclose “wherein at least one video review of the plurality of selected video reviews is selected based on a match of one or more attributes between a profile of the first customer and a profile of a first reviewer associated with the first video review.”  Applicants further argue at page 16 of Applicants’ Reply that “Ghoshal relies on social data to identify a suitable reviewer to the requesting user.  ‘Social data’ is defined by Ghoshal as ‘information obtained via an individual’s social connections or information that may be related to or based on the individual’s social connections’ (see paragraph [0053]). This is distinct from the Applicant’s claims in which a video review is selected based on a match of one or more attributes between a profile of the first customer and a profile of a first reviewer associated with the first video review.  A reviewer’s profile can match with one or more attributes of the customer’s profile without the customer having any social connection with the reviewer.”  The Examiner respectfully disagrees.
The Examiner respectfully asserts that, as cited previously and below, Ghoshal discloses in paragraph [0134] that the review system determines a reviewer based on social data, which is defined in paragraph [0063] as personal information such as hobbies, profession, lifestyle, hometown, areas of interest, contact information, other personal information.  Social data may also include the nature and type of the relationship between one individual and another such that  connections categorized as “friends” may have a higher affinity than connections categorized as acquaintances.  Paragraph [0135] of Ghoshal discloses that the review system selects the certain user as the reviewer when an affinity associated with the certain social connection with the requesting user exceeds a first predetermined threshold and the similarity exceeds a second predetermined threshold.  In other words, Ghoshal’s social connection affinities are analogous to matching profile attributes of a customer and a reviewer.  Thus, the rejection is maintained.  
Applicants’ further arguments regarding the rejections under 35 USC 103 have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection, including rejections under 35 USC 112(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-14, and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6, 9-14, and 16-21:  Claim 1 recites “selecting a plurality of selected video reviews.”  It is unclear what is meant by “selected video reviews.”  Are these reviews that have been pre-selected in a step that occurs externally to the claimed method?  Or is this intended to recite a second level of selecting?  If so, how are these “selected video reviews” selected?  For purposes of examination, the Examiner is assigning little patentable weight to the term “selected.”  
Further, claim 1 recites “the plurality of selected video reviews including a particular video review associated with a question relevant to the first customer.”  This limitation is unclear.  It is unclear how/when this question is received from the first customer or determined to be relevant to the first customer.  Does the first customer request something associated with the first merchant offering?  If so, when is this request received?  Or is this a question related to something else?  If so, when is this question received?  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting “the plurality of selected video reviews including a particular video review relevant to the first merchant offering.”  
Further, claim 1 recites “determining an order for presentation of video reviews of the plurality of selected video reviews”.  It is unclear if the “video reviews” are intended to be the same video reviews previously recited as “the set of video reviews” or if these are the “selected video reviews” or if this is a separate set of video reviews.  For purposes of examination, the Examiner is interpreting these video reviews as the selected video reviews.
Claims 9 and 16 are rejected for similar reasons.
Claims 2-6, 10-14, and 17-21 inherit the deficiencies of claims 1, 9, and 16.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9-14, and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 9, and 16 recite a system, a method and a computer readable medium for presenting product reviews to a user.  With regard to claim 9, the limitations of in response to a first event associated with a first merchant offering, presenting a set of video reviews to a first customer, selecting a plurality of selected video reviews associated with the first merchant offering to include in the set of video reviews, determining an order for presentation of video reviews that prioritizes the particular video review, and presenting the set of video reviews as a single continuous review, wherein at least one video review of the plurality of selected video reviews is selected based on a match of one or more attributes between a profile of the first customer, and a profile of a first reviewer associated with the first video review, as drafted, cover a method or organizing human activity, i.e., commercial or legal interactions.  Claims 1 and 16 recite similar limitations.
The judicial exception is not integrated into a practical application.  Claim 9 recites “wherein the set of video reviews is presented by playback of the video reviews sequentially in accordance with the determined order.”  This limitation is considered to recite transmitting data, i.e., insignificant extra-solution activity.  Further, claim 1 recites a processor.  This element is recited at a high level of generality, i.e., as a generic computer component performing generic computer functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Thus, claims 1, 9, and 16 are directed to the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, claim 1 recites a processor.  As discussed above, this element is recited at a high level of generality, i.e., as a generic component performing generic computer functions.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
Further, regarding the presenting/transmitting limitations, per MPEP 2106.05(d)(ll), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, claims 1, 9, and 16 are not patent eligible.
Claims 2-6, 10-14, and 17-21 depend from independent claims 1, 9, and 16.  Claims 2-3, 10-11, and 17-18 are directed to selecting video reviews based on different qualifications and are further directed to the abstract idea.  Claims 4-5, 12-13, and 19-20 are directed to determining an affinity and selecting a video review based on the affinity and are further directed to the abstract idea.  Claims 6, 14, and 21 are directed to receiving a question from a customer and providing the question to a reviewer and are further directed to the abstract idea.  
Thus, the claims are not patent eligible.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over 2018/0012245 A1 to Parker et al. (hereinafter “Parker”), in view of 2018/0182001 A1 to Ghoshal et al. (hereinafter “Ghoshal”).
Claims 1, 9, and 16:  Parker discloses a system and method “for promoting on-line product sales” including “playing a sequence of video testimonials recorded by respective creators; identifying a motivating video in response to a product purchase; adjusting the position of the motivating video within the sequence; and providing a reward to the creator of the motivating video.”  (See Parker, at least Abstract).  Parker further discloses a processor in communication with a storage (See Parker, at least para. [0034], system includes a recording/playback server, a database server, a hub), the processor configured to execute instructions to cause the system to: 
in response to a first event associated with a first merchant offering, present, via a first customer electronic device associated with a first customer, a set of video reviews (See Parker, at least para. [0034], viewer user computer connected to the hub via a second communications link; para. [0047], product listing is displayed on a retail website; one or more of the ads includes a video testimonial icon; para. [0048], user clicks the video testimonial icon and is presented with a “view” option; para. [0052], user clicks the video testimonial icon and a linked loop of videos is played; para. [0047], videos are video testimonials), the set of video reviews being presented by:
selecting a plurality of selected video reviews associated with the first merchant offering to include in the set of video reviews, the plurality of selected video reviews including a particular video review associated with a question relevant to the first customer (See Parker, at least FIG. 12 and associated text, video playlist shows that videos are placed sequentially, i.e., the end of one video and the start of the next video are next to one another; para. [0048], user uploads a video testimonial and the new video is placed in the video sequence depending on the priority of the reviewer; para. [0060], sequence of videos is an endless loop; para. [0069], a second video is placed within the sequence according to priority metrics, i.e., before or after the first video);;
determining an order for presentation of video reviews of the plurality of selected video reviews that prioritizes the particular video review (See Parker, at least FIG. 12 and associated text, video playlist shows that videos are placed sequentially, i.e., the end of one video and the start of the next video are next to one another; para. [0048], user uploads a video testimonial and the new video is placed in the video sequence depending on the priority of the reviewer; para. [0060], sequence of videos is an endless loop; para. [0069], a second video is placed within the sequence according to priority metrics, i.e., before or after the first video); para. [0051], database is used to automatically (e.g., algorithmically) adjust the position of one or more videos within the sequence; for example, if a video is in the second position within a sequence and a consumer purchases the product after viewing the second video, the system automatically moves the second video to the first position); and
presenting the set of video reviews as a single continuous review (See Parker, at least FIG. 12 and associated text, video playlist shows that videos are placed sequentially, i.e., the end of one video and the start of the next video are next to one another; para. [0048], user uploads a video testimonial and the new video is placed in the video sequence depending on the priority of the reviewer; para. [0060], sequence of videos is an endless loop; para. [0069], a second video is placed within the sequence according to priority metrics, i.e., before or after the first video), wherein the set of video reviews is presented by playback of the video reviews sequentially in accordance with the determined order (See Parker, at least para. [0051], database is used to automatically (e.g., algorithmically) adjust the position of one or more videos within the sequence; for example, if a video is in the second position within a sequence and a consumer purchases the product after viewing the second video, the system automatically moves the second video to the first position; para. [0052], user clicks the video testimonial icon and a linked loop of videos is played).
Parker does not expressly disclose wherein at least one video review of the plurality of selected video reviews is selected based on a match of one or more attributes between a profile of the first customer and a profile of a first reviewer associated with the first video review.
However, Ghoshal discloses systems and methods “for managing product reviews for users based on their social data.”  (See Ghoshal, at least Abstract).  Ghoshal further discloses “generating and serving customized product information and product reviews to users based on the user’s social connections and data obtained from the connections.”  (See Ghoshal, at least para. [0002]).  Ghoshal further discloses wherein at least one video review of the plurality of selected video reviews is selected based on a match of one or more attributes between a profile of the first customer and a profile of a first reviewer associated with the first video review (See Ghoshal, at least para. [0098], review module provides reviewers the ability to create video reviews; para. [0134], review system determines a reviewer based on the social data; para. [0063], social data may relate to personal information such as hobbies, profession, lifestyle, hometown, areas of interest, contact information, other personal information; social data may also include the nature and type of the relationship between one individual and another; connections categorized as “friends” may have a higher affinity than connections categorized as acquaintances; para. [0135], review system selects the certain user as the reviewer when an affinity associated with the certain social connection with requesting user exceeds a first predetermined threshold and the similarity exceeds a second predetermined threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the video testimonial system and method of Parker the ability wherein at least one video review of the plurality of selected video reviews is selected based on a match of one or more attributes between a profile of the first customer and a profile of a first reviewer associated with the first video review as disclosed by Ghoshal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “enable better socialization and shopping experience compared to traditional product review systems and e-commerce platforms.”  (See Ghoshal, at least para. [0003]).  
Claims 9 and 16 are rejected for similar reasons.
Claims 2, 10, and 17:  The combination of Parker and Ghoshal discloses all the limitations of claims 1, 9, and 16 discussed above.
Parker further discloses wherein: the at least one video review of the plurality of selected video reviews is further selected based on an associated approval indicator (See Parker, at least para. [0051], if a video is in the second position within the sequence and a consumer views the first and second videos but only purchases the product after viewing the second video, the system will automatically designate the second video as a motivating video and move the second video into the first position in the sequence).
Claims 10 and 17 rejected for similar reasons.
Claims 3, 11, and 18:  The combination of Parker and Ghoshal discloses all the limitations of claims 1, 9, and 16 discussed above.
Parker further discloses wherein: the at least one video review of the plurality of selected video reviews is further selected based on a second customer’s response to the at least one video review (See Parker, at least para. [0051], if a video is in the second position within the sequence and a consumer views the first and second videos but only purchases the product after viewing the second video, the system will automatically designate the second vide as a motivating video and move the second video into the first position in the sequence).
Parker does not expressly disclose wherein one or more attributes in a profile of the second customer match with the profile of the first customer.
However, Ghoshal discloses wherein one or more attributes in a profile of the second customer match with the profile of the first customer (See Ghoshal, at least para. [0098], review module provides reviewers the ability to create video reviews; para. [0134], review system determines a reviewer based on the social data; para. [0063], social data may relate to personal information such as hobbies, profession, lifestyle, hometown, areas of interest, contact information, other personal information; social data may also include the nature and type of the relationship between one individual and another; connections categorized as “friends” may have a higher affinity than connections categorized as acquaintance; para. [0135], review system selects the certain user as the reviewer when an affinity associated with the certain social connection with requesting user exceeds a first predetermined threshold and the similarity exceeds a second predetermined threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the video testimonial system and method of Parker the ability wherein one or more attributes in a profile of the second customer match with the profile of the first customer as disclosed by Ghoshal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “enable better socialization and shopping experience compared to traditional product review systems and e-commerce platforms.”  (See Ghoshal, at least para. [0003]).  
Claims 11 and 18 are rejected for similar reasons.
Claims 4, 12, and 19:  The combination of Parker and Ghoshal discloses all the limitations of claims 1, 9, and 16 discussed above.
Parker does not expressly disclose determine an affinity between a second reviewer and the first customer; and select at least one other video review associated with the second reviewer to include in the plurality of selected video reviews, based on the determined affinity.
However, Ghoshal discloses:
determine an affinity between a second reviewer and the first customer (See Ghoshal, at least para. [0107], when a user frequently reviews a particular user’s reviews in a product category and consistently gives high ratings to those reviews); and
select at least one other video review associated with the second reviewer to include in the plurality of selected video reviews, based on the determined affinity (See Ghoshal, at least para. [0098], review module provides reviewers the ability to create video reviews; para. [0107], when a user frequently reviews a particular user’s reviews in a product category and consistently gives high ratings to those reviews, system can add the particular user’s future reviews to the user’s review feed or request the particular user to provide a review the next time the user is interested in a product in that category).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the video testimonial system and method of Parker the ability to determine an affinity between a second reviewer and the first customer; and select at least one other video review associated with the second reviewer to include in the plurality of selected video reviews, based on the determined affinity as disclosed by Ghoshal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “enable better socialization and shopping experience compared to traditional product review systems and e-commerce platforms.”  (See Ghoshal, at least para. [0003]).  
Claims 12 and 19 are rejected for similar reasons.
Claims 5, 13, and 20:  The combination of Parker and Ghoshal discloses all the limitations of claims 4, 12, and 19 discussed above.
Parker does not expressly disclose wherein the affinity between the second reviewer and the first customer is determined based on a response by the first customer to a prior video review associated with the second reviewer.
However, Ghoshal discloses wherein the affinity between the second reviewer and the first customer is determined based on a response by the first customer to a prior video review associated with the second reviewer r (See Ghoshal, at least para. [0107], when a user frequently reviews a particular user’s reviews in a product category and consistently gives high ratings to those reviews, system can add the particular user’s future reviews to the user’s review feed or request the particular user to provide a review the next time the user is interested in a product in that category).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the video testimonial system and method of Parker the ability wherein the affinity between the second reviewer and the first customer is determined based on a response by the first customer to a prior video review associated with the second reviewer as disclosed by Ghoshal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “enable better socialization and shopping experience compared to traditional product review systems and e-commerce platforms.”  (See Ghoshal, at least para. [0003]).  
Claims 13 and 20 are rejected for similar reasons.
Claims 6, 14, and 21:  The combination of Parker and Ghoshal discloses all the limitations of claims 1, 9, and 16 discussed above.  
Parker does not expressly disclose receive, from the first customer, the question relevant to the first customer, the question relating to the first merchant offering or a second merchant offering; and provide an option to the first reviewer, via a reviewer electronic device, to create the particular video review based on the question, the option being provided to the first reviewer based on the match of one or more attributes between the profile of the first customer and the profile of the first reviewer.
However, Ghoshal discloses receive, from the first customer, the question relevant to the first customer, the question relating to the first merchant offering or a second merchant offering (See Ghoshal, at least para. [0129], review system may receive a query related to the product from the user device; query may be an interactive, one-time, instant-response query or an initial request or specification to be re-run repeatedly over time); and provide an option to the first reviewer, via a reviewer electronic device, to create the particular video review based on the question, the option being provided to the first reviewer based on the match of one or more attributes between the profile of the first customer and the profile of the first reviewer (See Ghoshal, at least para. [0134], review system determines a reviewer based on the social data; para. [0063], social data may relate to personal information such as hobbies, profession, lifestyle, hometown, areas of interest, contact information, other personal information; social data may also include the nature and type of the relationship between one individual and another; connections categorized as “friends” may have a higher affinity than connections categorized as acquaintances; para. [0135], review system selects the certain user as the reviewer when an affinity associated with the certain social connection with requesting user exceeds a first predetermined threshold and the similarity exceeds a second predetermined threshold; other data can be used in conjunction with social data to determine the best reviewer in response to the user’s request for a review such as the review history, the number of social connections or followers, the location, or the profession of each of the other users; for example when the user desires immediate feedback, review system would want to select a reviewer who not only has the appropriate qualifications but is most likely available—in the correct time zone, not busy at work, etc.;  para. [0100], review module may be configured to solicit or prompt users to provide reviews; for example, if the user has purchased a product in a category where other users have requested the user to provide a review, the review module may send product review requests to the device of the user (i.e., the reviewer)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the video testimonial system and method of Parker the ability receive, from the first customer, the question relevant to the first customer, the question relating to the first merchant offering or a second merchant offering; and provide an option to the first reviewer, via a reviewer electronic device, to create the particular video review based on the question, the option being provided to the first reviewer based on the match of one or more attributes between the profile of the first customer and the profile of the first reviewer as disclosed by Ghoshal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “enable better socialization and shopping experience compared to traditional product review systems and e-commerce platforms.”  (See Ghoshal, at least para. [0003]).  
Claims 14 and 21 are rejected for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

“QVC seeks to upgrade image, remain ‘relevant’,” by Laura Petrecca, Courier Post [Cherry Hill, NJ], May 5, 2008, is directed to updating QVC’s advertising and brands, including having host blogs, customer product reviews, and streaming videos.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3684